DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/29/2021 and 10/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 8 and 10 are objected to because of the following informalities:
Claim 8 recites the limitation “the set value” in line 3. This should read “the predetermined set value” instead of “the set value” to properly refer to the corresponding limitation that has been recited previously in claim 7 (line 3).   
Claim 10 recites the limitation “the detector” in line 2. Since there is only one detector that has been recited previously in claim 1, this claim limitation should read “the first detector” instead of “the detector” to properly refer to the corresponding limitation that has been recited previously in claim 1 (line 8).   
Claim 10 recites the limitation “a reflected beam” in “a reflected beam having a predetermined diameter” (lines 2-3) and in “a 5reflected beam which has passed through the aperture” (lines 3-4). Since there’s only one reflected beam recited previously in claim 10 (line 2) in “a lens that focuses a reflected beam”; therefore, the limitation “a reflected beam” in “a reflected beam having a predetermined diameter” (lines 2-3) and “a 5reflected beam which has passed through the aperture” (lines 3-4) should read “the reflected beam” to properly refer to the corresponding limitation that has been recited previously in claim 10 (line 2).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“determination unit that determines that an abnormality occurs in the first parallel plate” in claim 4 (lines 2-3) and claim 9 (lines 4-5). This limitation uses generic placeholder “unit” (Prong A); the term “unit” is modified by functional language “determines that an abnormality occurs in the first parallel plate” (Prong B); and the term “unit” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “determination unit that determines that an abnormality occurs in the first parallel plate” invokes 35 U.S.C. 112(f). 
“calculation unit that calculates an amount of a focal shift” in claim 5 (line 2), in claim 6 (line 2), and “calculation unit that calculates a difference between a detection value of the first detector and a detection value of the second detector” in claim 9 (lines 2-3). These limitations use generic placeholder “unit” (Prong A); the term “unit” is modified by functional language “calculates an amount of a focal shift” / “calculates a difference between a detection value of the first detector and a detection value of the second detector” (Prong B); and the term “unit” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “calculation unit that calculates an amount of a focal shift” in claim 5 (line 2) and claim 6 (line 2), and the limitation “calculation unit that calculates a difference between a detection value of the first detector and a detection value of the second detector” in claim 9 (lines 2-3) invoke 35 U.S.C. 112(f). 
“warning unit that performs a predetermined warning operation” in claim 8 (line 2). This limitation uses generic placeholder “unit” (Prong A); the term “unit” is modified by functional language “performs a predetermined warning operation” (Prong B); and the term “unit” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “warning unit that performs a predetermined warning operation” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “warning unit” is being interpreted as “the warning unit 18 performs the warning operation such as sounding a warning buzzer, lighting a warning lamp, or displaying a warning message, and equivalents”, as indicated by Specification Par.0060 on page 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 (line 2) and claim 9 (line 4) recite the limitation “determination unit”. Claim limitation “determination unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The drawing shows “DETERMINATION UNIT 16” is a part of the “CONTROLLER 15” in Figure 1, but it fails to show the structure, material, or acts to the function. See 112(f) Interpretation section above. Therefore, claim 4 and claim 9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claim 5 (line 2), claim 6 (line 2), and claim 9 (line 2) recite the limitation “calculation unit”. Claim limitation “calculation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The drawing shows “CALCULATION UNIT 17” is a part of the “CONTROLLER 15” in Figure 1, but it fails to show the structure, material, or acts to the function. See 112(f) Interpretation section above. Therefore, claims 5, 6 and 9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)     Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)     Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kung et. al. (U.S. Pub. No. 2017/0050267 A1) in view of Weick (U.S. Pub. No. 2014/0042133 A1).
Regarding claim 1, Kung discloses a laser machining device (laser processing apparatus 100, figs.1-9, Par.0025) that emits a laser beam (laser beam LB, fig.2), the laser machining device (laser processing apparatus 100, figs.1-9) 5comprising: 
a collimate lens (collimation lens 4, fig.2, Par.0031); 
a long-focus lens (focus lens 5, fig.2, Par.0031) [it is noted that focus lens 5 is long focus lens as shown in fig.2; additionally, Par.0002 indicated that a laser processing method using  a laser beam having a long focal length] that focuses the laser beam (laser beam LB, fig.2) which has passed through the collimate lens (collimation lens 4, fig.2) [it is noted that the focus lens 5 is used to focus the laser beam LB which has passed through the collimation lens 4 as shown in fig.2 and described in details in Par.0031];
a first parallel plate (parallel plate 19, fig.2) disposed closer to an outgoing side (where the laser beam LB interacts with workpiece) than the long-focus lens (focus lens 5, fig.2) [it is noted that as shown in fig.2, the parallel plate 19 is disposed closer to the end of beam LB than the focus lens 5] and 10inclined relative to an optical axis [it is noted that the parallel plate 19 is inclined relative to an optical axis as shown in fig.2, and indicated by Par.0031] at a predetermined angle [at an “inclination angle” as shown in fig.2 and indicated by Par.0031];

    PNG
    media_image1.png
    863
    923
    media_image1.png
    Greyscale

Kung does not disclose: 
a first detector that detects an output of a reflected beam from an exit end surface of the first parallel plate.  
Weick teaches a laser machining device (apparatus, fig.1) that emits a laser beam (“for beam guidance of a laser beam in the form of a laser processing head”, Par.0036), the laser machining device (apparatus, fig.1) 5comprising: 
a lens (lens 7a, fig.1); 
a focus lens (focusing lens 7, fig.1) that focuses the laser beam (laser beam 2, fig.2) which has passed through the lens (lens 7a, fig.1);
a first parallel plate (protective glass 4, fig.1) disposed closer to an outgoing side than the focus lens (focusing lens 7, fig.1) [it is noted that as shown in fig.1, the protective glass 4 disposed closer to an outgoing side than the focus lens 7] and 10inclined relative to an optical axis (beam axis 5 or in Z direction, fig.1, Par.0039) at a predetermined angle (tilting angle α, fig.1, Par.0039) [it is noted that as shown in fig.1, the protective glass 4 inclined relative to beam direction 5 at tilting angle α, Par.0039]; and 
a first detector (detector 6 configured to detect laser radiation 8b, fig.1, Par.0041-0042) that detects an output of a reflected beam (laser radiation 8b reflected from lower side 4b, fig.1) from an exit end surface (lower side 4b, fig.1) of the first parallel plate (protective glass 4, fig.1) [it is noted that detector 6 detects an output of laser radiation 8b reflected back from the lower side 4b of protective glass 4 as indicated by Par.0041, 0042 and claim 15] [Par.0041 cited: “…the laser radiation 8a, 8b does not strike the focusing lens 7, but instead can be detected by a detector 6 which is arranged adjacent to the laser beam 2…”; Par.0042 cited: “…laser radiation 8b reflected back from the lower side 4 b of the protective glass 4 strikes the detector 6 at a second point P2…”; Claim 15 cited: “…detector configured to detect laser radiation reflected from the transmissive optical element…”].  

    PNG
    media_image2.png
    620
    720
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify the invention of Kung, by adding a detector as taught by Weick, in order to detect an output of a reflected beam from an exit end surface of the first parallel plate 19, because by doing so, the contamination of optical element would have been able to be diagnosed and the degree of contamination would have been able to be monitored, as recognized by Weick [Weick, Par.0003-Par.0006].

	Regarding claim 2, Kung in view of Weick teaches the apparatus as set forth above, Kung does not disclose: 
15a second detector that detects an output of a reflected beam from an entrance end surface of the first parallel plate.  
However, Weick teaches:
a second detector (detector 6 configured to detect laser radiation 8b, fig.1, Par.0041-0042) that detects an output of a reflected beam (laser radiation 8a reflected from upper side 4a, fig.1) from an entrance end surface (upper side 4a, fig.1) of the first parallel plate (protective glass 4, fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kung in view of Weick, to include the detector that can detect an output of a reflected beam from an entrance end surface of the parallel plate, as taught by Weick, because by doing so, the contamination at each side of the optical element would have been able to be diagnosed since separated measurement of the partial beams is performed [Weick, Par.0003]; additionally, the modification would have added an advantage of distinguishing laser radiation reflected from a first side of the optical element from laser radiation reflected from a second side of the optical element in order to determine the degree of contamination of the optical element, as recognized by Weick [Weick, Par.0015].

Regarding claim 3, Kung in view of Weick teaches the apparatus as set forth above, Kung also discloses:
a second parallel plate (parallel plate 17, fig.2) disposed closer to an incoming side than the first parallel plate (parallel plate 19, fig.2) [it is noted that as shown in fig.2, the parallel plate 17 disposed closer to an incoming side of the laser beam LB than the first parallel plate 19]. 20 
Kung does not disclose: 
a third detector that detects an output of a reflected beam from an entrance end surface of the second parallel plate.  
However, Weick teaches: 
a detector (detector 6, fig.1) that detects an output of a reflected beam (laser radiation 8a reflected from upper side 4a, fig.1) from an entrance end surface (upper side 4a, fig.1) of the parallel plate (protective glass 4, fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kung in view of Weick, by further adding a detector as taught by Weick, to the laser processing device as disclosed by Kung, in order to have a third detector that can detect an output of a reflected beam from an entrance end surface of the second parallel plate 17, because by doing so, the contamination of each optical element would have been able to be diagnosed since separated measurement of the partial beams is performed [Weick, Par.0003]; in addition, the modification would have allowed the detection of scattered light in the intermediate space between the first and the second optical element to be provided in order to determine the degree of contamination and the type of contamination [Weick, Par.0005].

Regarding claim 5, Kung in view of Weick teaches the apparatus as set forth above, Weick teaches: 
5a calculation unit (image evaluation device 9 coupled to the detector 6, fig.1) that calculates an amount of a focal shift (“focal position”, Par.0028) [it is noted that the limitation “focal shift” is being interpreted as “the position of the focal point” as indicated by Application’s Specification Par.0003] of the first parallel plate (protective glass 4, fig.1) based on a detection value of the first detector (size or diameter of the laser radiation 8b on detector 6, figs.2a-b, Par.0043) and a detection value of the second detector (size or diameter of the laser radiation 8a on detector 6, figs.2a-b, Par.0043) [it is noted that the focal position can be derived on the basis of the size of the respective beam spots on the detector, i.e., size or diameter of the laser radiation 8a and 8b on detector 6, that is to say, the size of the respective spot varies in dependence of the focal position, as indicated by Par.0028, Par.0030 and Claim 33] [Par.0028 cited: “…the momentary focal position being able to be derived on the basis of the size of the respective beam spots on the detector, that is to say, the size of the respective spot varies in dependence of the focal position…” ; Par.0030 cited: “…the size of the spot(s) of the laser radiation which is reflected back on the detector is determined. Since the distance between the detector face and the focusing lens and the focal length of the focusing lens is known, by using the size of a respective beam spot on the detector, it can be determined (approximately) how far the focal point is distant from the collimation lens and whether it has the desired distance to the workpiece…”; Claim 33 cited: “…an image evaluation device coupled to the detector, the image evaluation device configured to determine a focal position of the laser beam based on the size of a beam spot formed on the detector by the laser radiation reflected from the first side of the optical element or the laser radiation reflected from the second side of the optical element, respectively”].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kung in view of Weick, by adding an image evaluation device coupled to the detector as taught by Weick, in order to determine the contamination state of the transmissive optical element based on the difference between the sizes of beam spots formed on the detector by the laser radiation reflected from the first side of the optical element and the laser radiation reflected from the second side of the optical element, because by doing so, the contamination of optical element would have been able to be diagnosed and the degree of contamination would have been able to be monitored, as recognized by Weick [Weick, Par.0003-0006 and Claim 33].

Regarding claim 6, Kung in view of Weick teaches the apparatus as set forth above, Kung does not disclose: 
a calculation unit that calculates an amount of a focal shift of the second parallel plate 10based on a detection value of the second detector and a detection value of the third detector.  
However, Weick teaches: 
a calculation unit (image evaluation device 9 coupled with detector 6, fig.1) that calculates an amount of a focal shift (“focal position”, Par.0028) [it is noted that the limitation “focal shift” is being interpreted as “the position of the focal point” as indicated by Application’s Specification Par.0003] of the parallel plate (protective glass 4, fig.1) based on a detection value of the first detector (size or diameter of the laser radiation 8b on detector 6, figs.2a-b, Par.0043) and a detection value of the second detector (size or diameter of the laser radiation 8a on detector 6, figs.2a-b, Par.0043) [it is noted that the focal position can be derived on the basis of the size of the respective beam spots on the detector, i.e., size or diameter of the laser radiation 8a and 8b on detector 6, that is to say, the size of the respective spot varies in dependence of the focal position, as indicated by Par.0028, Par.0030 and Claim 33] [Par.0028 cited: “…the momentary focal position being able to be derived on the basis of the size of the respective beam spots on the detector, that is to say, the size of the respective spot varies in dependence of the focal position…” ; Par.0030 cited: “…the size of the spot(s) of the laser radiation which is reflected back on the detector is determined. Since the distance between the detector face and the focusing lens and the focal length of the focusing lens is known, by using the size of a respective beam spot on the detector, it can be determined (approximately) how far the focal point is distant from the collimation lens and whether it has the desired distance to the workpiece…”; Claim 33 cited: “…an image evaluation device coupled to the detector, the image evaluation device configured to determine a focal position of the laser beam based on the size of a beam spot formed on the detector by the laser radiation reflected from the first side of the optical element or the laser radiation reflected from the second side of the optical element, respectively”].   
Weis further teaches: 
detector, which can be constituted by individual detectors (e.g., by a CCD chip) is arranged at the tilting angle with respect to the plane perpendicular relative to the beam axis of the reflected radiation. The tilting of the detector or the detector face, in particular with a planar plate as the optical element, leads to the beam path of laser radiation reflected at an optical face at an inlet side and the beam path of laser radiation reflected at an optical face at an outlet side to the detector being equal
Since the focal position is determined based on the difference between the sizes of beam spots formed on the detector, as taught by Weick [Par.0029 and Par.0043], and Weick also teaches the focal position is determined based on the difference between the sizes of beam spots formed on the detector by the laser radiation reflected from the first side of the optical element and the laser radiation reflected from the second side of the optical element [Par.0029]; thus, the focal position can also be determined based on the difference between the sizes of beam spots formed on the detector by the laser radiation reflected from the first side of the first optical element and the laser radiation reflected from the first side of the second optical element. 
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to have added the teachings of an image evaluation device coupled with a detector, as taught by Weick, to the modification of Kung in view of Weick, in order to determine the focal position of the second parallel plate 10based on the size or diameter of the laser radiation reflected from the first side of the first optical element formed on the detector and the size or diameter of the laser radiation reflected from the first side of the second optical element formed on the detector, because by doing so, the contamination state of the transmissive optical element would have been determined based on the difference between the sizes of beam spots formed on the detector by the laser radiation reflected from the first side of the first optical element and the laser radiation reflected from the first side of the second optical element; and thus, the contamination of optical element would have been able to be diagnosed and the degree of contamination would have been able to be monitored, as recognized by Weick [Weick, Par.0003-Par.0006 and Claim 33].

Regarding claim 7, Kung in view of Weick teaches the apparatus as set forth above, Weick teaches: 
a position adjuster (displacement device 12, fig.1, Par.0045) that moves the long-focus lens (focus lens 7, fig.1) in a direction of the optical axis (in Z direction as shown in fig.1, direction of moving focus lens 7 is represented by an two-way arrow) such that a detection value of the first detector (size or diameter of the laser radiation 8b, figs.1,2a-b) exceeds a predetermined set value (“a desired focal position”, Par.0045) [it is noted that as described in details in Par.0043 and Par.0045, if the displacement device 12 moves focusing lens 7 upwards in the beam direction 5 (or in Z direction), the diameter of the spots of the laser radiation 8a, 8b on the detector 6 increases; therefore, the displacement device 12 is capable of moving focusing lens 7 in such a manner that the size of laser radiation 8b exceeds predetermined constant or desired focal position].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kung in view of Weick, by adding the teaching of displacement device, as taught by Weick, in order to move the focusing lens, because by doing so, the focus would have been able to be monitored and displaced; in addition, the contamination would have been able to be diagnosed because the difference of the two focal positions of the laser radiation reflected on respective sides of the protective glass increases as the contamination increases, as recognized by Weick [Weick, Par.0043, 0045, 0049].

Regarding claim 9, Kung in view of Weick teaches the apparatus as set forth above, Weick teaches: 
a calculation unit (image evaluation device 9 coupled with detector 6, fig.1) that calculates a difference between a detection value of the first detector (size or diameter of the laser radiation 8b on detector 6, figs.2a-b, Par.0043) and a detection value of the second detector (size or diameter of the laser radiation 8a on detector 6, figs.2a-b, Par.0043) [it is noted that the difference of the two focal positions of the laser radiation 8a, 8b reflected on a respective side 4a, 4b of the protective glass 4 can be determined by image evaluation device 9, as indicated by Par.0022, Claim 33 and Abstract] [Par.0022 cited: “…the differences of the measured intensities or the sizes of the surface regions can thereby also be directly compared and consequently evaluated…”; Claim 33 cited: “…the image evaluation device configured to determine a contamination state of the transmissive optical element based on the difference between the sizes of beam spots formed on the detector by the laser radiation reflected from the first side of the optical element and the laser radiation reflected from the second side of the optical element…”, Abstract cited: “…image evaluation device configured to distinguish laser radiation reflected from the first side of the optical element from laser radiation reflected from the second side of the optical element…”]; and 
a determination unit (image evaluation device 9, fig.1) that determines that an abnormality (“contamination state”, Claim 33) [it is noted that image evaluation device 9 is configured to determine contamination state of transmissive optical element (i.e., protective glass 4) as indicated by claim 33] [Weick, claim 33 cited: “…the image evaluation device configured to determine a contamination state of the transmissive optical element…”] occurs in the first parallel 25plate (protective glass 4, fig.1) when the difference is larger than a predetermined difference threshold (“constant” set value, Par.0045) [it is noted that the contamination of protective glass 4 can be determined and monitored by evaluating and comparing the difference of the two focal positions of the laser radiation 8a, 8b reflected on a respective side 4a, 4b of the protective glass 4, as indicated by Par.0049] [Par.0049 cited: “…The difference of the two focal positions of the laser radiation 8a, 8b reflected on a respective side 4a, 4b of the protective glass 4 is therefore a measure for the thermal influence of the protective glass 4 which increases as the contamination increases. By a comparison between the sizes of the laser radiation spots 8a, 8b on the detector 6, the contamination of the protective glass 4 can consequently be monitored…”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kung in view of Weick, by adding the teachings of an image evaluation device coupled with a detector, as taught by Weick, in order to determine the contamination state of the transmissive optical element based on the difference between the sizes of beam spots formed on the detector by the laser radiations reflected from optical elements, because by doing so, the contamination of optical element would have been able to be diagnosed and the degree of contamination would have been able to be monitored, as recognized by Weick [Weick, Par.0003-Par.0006 and Claim 33].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kung et. al. (U.S. Pub. No. 2017/0050267 A1) in view of Weick (U.S. Pub. No. 2014/0042133 A1), and further in view of Umeda et al. (Pub. No. JP 2011/104643 A).
Regarding claim 4, Kung in view of Weick teaches the apparatus as set forth above, but does not teach:
a determination unit that determines that an abnormality occurs in the first parallel 15M19-022USplate when a detection value of the first detector is smaller than a predetermined determination threshold.
Umeda teaches a laser apparatus comprising:
a determination unit (light receiving sensor 27, fig.1) that determines that an abnormality (“deterioration”, Abstract) occurs in the first parallel 15M19-022USplate (protective glass 13, fig.1) when a detection value of the first detector (“detected value of the light receiving sensor 27”, Abstract) is smaller than a predetermined determination threshold (“preset reference value”, Par.0009) [the reflected light amount reflected at the surface of the protective glass is detected by the light receiving sensor 27, and the detected value is compared with a preset reference value, thus determine abnormality of the protective glass 13 when the detection value is less than the preset reference value, as indicated by Umeda Abstract and Par.0009-0012].

    PNG
    media_image3.png
    616
    607
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kung in view of Weick to include the teaching of light receiving sensor, as taught by Umeda, in order to determine the abnormality of the transmissive optical element, because by doing so, the deterioration or degradation of optical element would have been diagnosed and the reflection quality would have been monitored, as recognized by Umeda [Umeda, Abstract].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kung et. al. (U.S. Pub. No. 2017/0050267 A1) in view of Weick (U.S. Pub. No. 2014/0042133 A1), and further in view of Ashihara et al. (Pub. No. JP 2015/044212 A).
Regarding claim 8, Kung in view of Weick teaches the apparatus as set forth above, Weick also teach:
a signal (“a signal” associated with control device 11, Par.0045) is provided when the detection value (size or diameter of the laser radiation 8b, figs.2a-b, Par.0043) of the first detector (size or diameter of the laser radiation 8b on detector 6, figs.2a-b, Par.0043) is smaller than the set value (“a desired focal position”, Par.0045) after adjustment of a position of the long-focus lens (focusing lens 7, fig.1) [it is noted that size or diameter of the laser radiation 8b on detector 6 can be controlled and adjusted by using control device 11, control device 11 controls and adjusts displace device 12 in order to move the focusing lens 7 in accordance with a signal to control size or diameter of the laser radiation 8b on detector 6, as indicated by Par.0045; therefore, signal from control device 11 is capable of indicating whether size or diameter of the laser radiation 8b on detector 6 is kept as desired value, or smaller than, or larger than the desired value] [Par.0045 cited: “…In order to adjust the laser beam focus to a desired focal position, a control device 11 may suitably control the displacement device 12 or 12a in accordance with a signal, which is provided by an image evaluation device 9 which is connected to the detector 6, in such a manner that the size of a respective spot of the laser radiation 8a, 8b on the detector 6 and consequently the focal position F or F′ is kept constant. In this manner, undesirable changes of the focal position owing to a thermal load of the optical elements of the laser processing head 1, such as, for example, the focusing lens 7, can be compensated…”].
However, Kung in view of Weick does not teach:
a warning unit that performs a predetermined warning operation 
Ashihara teaches a laser processing apparatus comprising:
a warning unit that performs a predetermined warning operation (a warning lamp associated with an abnormality signal generated from laser output, and the warning lamp is turned on when the abnormality has occurred in the laser processing) [Ashihara Translated Document, Par.107 cited: “the image processing unit 212 generates and outputs an abnormal signal indicating that processing of a workpiece has not been performed normally. Then, for example, a warning lamp provided outside the laser marker 101 is turned on based on the abnormal signal, and the occurrence of an abnormality in processing of the workpiece is notified”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kung in view of Weick, by adding the teaching of a warning lamp, as taught by Ashihara, in order to detect the abnormality occurred during laser process; because by doing so, the control device as taught by Kung in view of Weick would have been able to change the focal position in order to adjust the focal position to a desired focal position; since the focus can be monitored and displaced, the contamination would have been able to be diagnosed because the difference of the two focal positions of the laser radiation reflected on respective sides of the protective glass increases as the contamination increases.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kung et. al. (U.S. Pub. No. 2017/0050267 A1) in view of Weick (U.S. Pub. No. 2014/0042133 A1), and further in view of Tsukuda (U.S. Pub. No. 2016/0265030 A1).
Regarding claim 10, Kung in view of Weick teaches the apparatus as set forth above, Weick also teaches: 
wherein the detector (detector 6, fig.1) includes an aperture (aperture 10, fig.2b, Par.0020, Par.0048) that blocks a reflected beam having a predetermined diameter (“pinhole”, Par.0020)  [it is noted that aperture 10 blocks a reflected beam having a pinhole as indicated by Par.0020 and Par.0048] [Par.0020 cited: “…The laser radiation reflected back from one of the two sides can also be suppressed by a (pin) aperture so that only the laser radiation reflected back from the other side of the optical element is detected by the detector. Of course, the pinhole may also be displaced in order to alternatively suppress the laser radiation reflected back from one side or the other of the optical element…”, and Par.0048 cited: “…a pin aperture 10 which is illustrated in FIG. 2b and which is arranged between the folding mirror 13 and the detector 6 can also be used to suppress the laser radiation 8a, 8a′ reflected at the upper side 4a of the protective glass 4 and to detect only the laser radiation 8b, 8b′ reflected at the lower side 4b. Of course, when the pin aperture is displaced in an appropriate manner, the laser radiation 8b, 8b′ reflected from the lower side 4b can be suppressed…”]. 
However, Kung in view of Weick does not teach: 
wherein the detector includes a lens that focuses a reflected beam, and a photodiode that detects an output of a 5reflected beam which has passed through the aperture.
However, Tsukuda teaches a laser system (fig.7) comprise a laser (laser 705, fig.7), a collimate lens (collimator lens 706, fig.7), a mirror (mirror 707, fig.7), and a detector system (detector system is highlighted by a box in annotated fig.7 below);

    PNG
    media_image4.png
    720
    830
    media_image4.png
    Greyscale

wherein the detector (detector system is highlighted by a box in annotated fig.7) includes a lens (lens 710, fig.7) that focuses a reflected beam (laser beam, fig.7) [it is noted that as shown in fig.7, laser beam reflected by mirror 707 is focused by lens 710], an aperture (pin hole 711, fig.7) that blocks a reflected beam having a predetermined diameter (pin hole 711 has a predetermined diameter in the middle as shown in fig.7), and a photodiode (detector 712 is photodiode, fig.7, Par.0096-0097) [it is noted that 712 is a photodiode as indicated by Par.0096-0097] [Par.0096 cited: “…Only the fluorescence having penetrated the pinhole is inputted to fluorescent detector 712…”, and Par.0097 cited: “…Since the fluorescent detector is required to detect fluorescence generally having a magnitude of ten-thousandth to a hundred-thousandth of excitation light with high sensitivity and at high speed, a high-sensitive detector such as a photomultiplier (PMT), an avalanche photodiode (APD), or a photodiode (PD) is used…”] that detects an output of a 5reflected beam which has passed through the aperture (pin hole 711, fig.7) [it is noted that detector 712 is configured to detect the reflected beam which has passed through pin hole 711 as shown in fig.7 and indicated by Par.0096-0097] [Par.0096 cited: “…Only the fluorescence having penetrated the pinhole is inputted to fluorescent detector 712…”, and Par.0097 cited: “…Since the fluorescent detector is required to detect fluorescence generally having a magnitude of ten-thousandth to a hundred-thousandth of excitation light with high sensitivity and at high speed, a high-sensitive detector such as a photomultiplier (PMT), an avalanche photodiode (APD), or a photodiode (PD) is used…”].
Tsukuda is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of using a photodiode to detect an output of a reflected beam which has passed through a predetermined diameter. See MPEP 2141.01(a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kung in view of Weick, by adding the teachings of using a photodiode to detect an output of a reflected beam which has passed through a predetermined diameter, as taught by Tsukuda, because by doing so, only the beam having penetrated the pinhole is inputted to the photodiode detector since the point condensed by the lens with pinhole having such a size that exactly transmits the condensed light, it becomes possible to cut a stray light component in the laser light concentrated in the sensor chip reflected from the region other than the focus; additionally, the modification would have yield a predictable result of having a detector with high sensitivity and at high speed because photodiode detector is a high-sensitive detector, thus photodiode detector can be used to detect a beam generally having a magnitude of ten-thousandth to a hundred-thousandth of excitation light with high sensitivity and at high speed, as recognize by Tsukuda [Tsukuda, Par.0096-0097].

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Regaard et. al. (U.S. Pub. No. 2016/0193692) discloses a device for monitoring a cutting process on a workpiece comprising a focusing element for focusing a high-energy beam onto the workpiece, an image capture apparatus for capturing a region at the workpiece to be monitored, and an evaluation apparatus configured to compare a first intensity value determined on the basis of the further image of the interaction region with a second intensity value determined on the basis of another image of the interaction region captured counter to the advance direction in a plane perpendicular to the beam axis of the high-energy beam.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/MICHAEL A LAFLAME JR/            Primary Examiner, Art Unit 3761